I dissent from the holding of the majority for the reason, first, that I do not think this case is controlled by the reasoning in the case of Cleveland Ry. Co. v. Halliday, Admr.,ante, 278. There seems to be a valid distinction between a requirement that some affirmative action be taken to secure the jury trial vouchsafed by law, and a requirement that partial payment of costs be made at the beginning of the case rather than at the end of it.
In my opinion, secondly, a partial payment of the costs, not unreasonable in amount, may properly be required by rule of court to be made in advance. If the costs be ultimately adjudged against the plaintiff, *Page 555 
he has credit to the amount of his deposit. If the costs be adjudged against his opponent, he is entitled to receive his deposit back. The ultimate obligation to pay costs is made no greater by the rule. Any inconvenience to plaintiffs is no greater than that to defendants frequently occasioned by the irresponsible filing of groundless suits.